— Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated April 19, 1978 and made after a hearing, which found petitioner guilty of departmental charges and fined him a total of 30 vacation days. Determination confirmed and proceeding dismissed on the merits, with costs. There is substantial evidence in the record to support the findings, and the punishment imposed is not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). There was no impropriety in the fact that the Deputy Police Commissioner acted as the hearing officer. Although the Deputy Commissioner oversees the division within the police department which is responsible for disciplinary proceedings, it was not shown that he had any personal involvement with the investigation and preliminary proceedings relating to the charges in the instant case (see Matter of Aiello v Tempera, 65 AD2d 791; Matter of Gladstone v Kelley, 52 AD2d 583, mot for lv to app den 39 NY2d 709). We have considered the petitioner’s other contentions and find them to be without merit. Damiani, J. P., Gulotta, Margett and Mangano, JJ., concur.